Case 2:20-cr-00701-WJM Document 17 Filed 08/12/20 Page 1 of 3 PageID: 37

201 T()00-I 7/ (‘C


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                                 Hon.

      V.                                                  Crim. No. 20-

 PINt) DIAMANTE                                           18 U.S.C.    2261A(2)(13)


                                            INFORMATION

       Thu defendant having waived in open court prosecution b indi.:tntent, the

United States Attorney for the District of New Jersey charges:

                                             COUNT ONE

                                            (Cvherstalking)

       From in or around Januarv 201 C through n or around August 20 1 0, in

Bergen County,       iii   the District ol New Jcrsuv and elsewhere, the cle{(’nc]ani.

                                          RINO DIAMANTE,

with the intent to injure, harass, and intimidate another person, u seci the mail,

inturacCive    computer          services and     electronic communication       services and

electronic communication systems ol interstate commerce, and other facilities of

lot crstatc and foreign commerce, to engage in a course of conduct that caused,

attempted     to cit usc:, a nc!   \VOd   tic! be reasci na )lV expect cd to cause subsu nt; ii

emotional distress         tO   a pcrsoit, ioiinelv known and unknown ad ciii vicum s,

including Victims 1-23, namely, DIAMANTE posted harassing communicat ions

and images on online web forums about Victims 1 -23 and sent harassing

communications to Victinis 1 -23 and their acquaintanc:ts.
Case 2:20-cr-00701-WJM Document 17 Filed 08/12/20 Page 2 of 3 PageID: 38




       In   vioation of   Tit h: 1 8, United Stoles Code, Secon 226 1 A(2)

(f3)




                                                       CRAIG CARPENITO
                                                       United SGtes Attorney
Case 2:20-cr-00701-WJM Document 17 Filed 08/12/20 Page 3 of 3 PageID: 39




                              CASE NUMBER: 20-

                      United States District Court
                        District of New Jersey
                       UNITED STATES OF AMERICA

                                        V.


                              RINO DIAMANTE


                         INFORMATION FOR
                            8 U.S.C. § 2261A(2)(B)



                            CRAIG CARPENITO
                           UNITED .S’TATES /i7TORNEY
                               \Tp     AT!v ]ERS! Y

                                 CAXYE CULI
                            Ass1si:NT U.S. A7TORN!Y
                                 973-29 7-2023
